Citation Nr: 0905214	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  06-08 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
post-traumatic stress disorder (PTSD) prior to April 25, 
2005, and a rating higher than 30 percent since.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from July 
1963 to July 1966.

This appeal to the Board of Veterans' Appeals (Board) 
originated from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine.  That decision granted the Veteran's claim for service 
connection for PTSD and assigned an initial 10 percent rating 
retroactively effective from July 16, 2004, the date of 
receipt of his claim.  He appealed for a higher initial 
rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) (when a Veteran appeals his initial rating, VA must 
consider his claim in this context - which includes 
determining whether he is entitled to a "staged" rating to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
others).  

As support for his claim, the Veteran testified at a video-
conference hearing in December 2006 before the undersigned 
Veterans Law Judge (VLJ) of the Board.  

In July 2007, the Board remanded the claim to the RO via the 
Appeals Management Center (AMC) for additional development 
and consideration.  And in a May 2008 rating decision, on 
remand, the AMC increased the rating for the Veteran's PTSD 
from 10 to 30 percent, but only retroactively effective as of 
April 25, 2005.  He has since continued to appeal, requesting 
an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993) (A Veteran is presumed to be seeking the highest 
possible rating, unless he expressly indicates otherwise).  



A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board 
to ensure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision.  Id.  Although, regrettably, it will result in 
additional delay in adjudicating this appeal, a remand is 
required to ensure compliance with the Board's prior July 
2007 remand directive insofar as providing a more adequate 
and thorough VA examination and opinion for the claim at 
issue.  The remand will again be via the AMC.


REMAND

Unfortunately, the AMC did not comply with the Board's prior 
July 2007 remand directive by ensuring an adequate VA 
examination.  See Stegall, 11 Vet. App. 268.  The Board, 
therefore, must correct this error.  38 C.F.R. § 4.2.

When previously remanding this case in July 2007, the Board 
indicated the Veteran needed to be scheduled for a VA 
psychiatric examination, which he was.  But the September 
2007 VA psychiatric examination was deficient in two key 
respects.  Most importantly, the examiner failed to provide 
an opinion regarding whether the severity of the Veteran's 
PTSD prevents him from obtaining and maintaining 
substantially gainful employment.  Indeed, the September 2007 
VA examiner only commented that "[h]e did have a period of 
success in the past in terms of functioning occupationally, 
but has not currently been able to find a setting that allows 
him to work and be successful in relationships with other 
people."  Significantly, though, the reasons he has been 
unable to find employment are not necessarily attributed to 
any service-connected disability, let alone PTSD 
symptomatology.  It is unclear from the examiner's statement 
whether the severity of the Veteran's PTSD symptomatology, in 
particular, precludes him from engaging in any or all forms 
of substantially gainful employment.  



Secondly, the examiner did not explain the meaning of the 
Global Assessment of Functioning (GAF) score assigned - 
noting only that the "GAF currently:  60".  And although 
requested, the examiner also did not discuss possible reasons 
for discrepancies with other scores.  This is especially 
important because there are now two significantly lower GAF 
scores of record that must be noted and explained.  
Specifically, a private psychiatrist, Dr. K.K., in a November 
2004 psychological evaluation report determined the Veteran 
had a GAF score of only 45, and more recently a VA treatment 
record noted an even lower GAF score of only 42.  

GAF scores are scaled ratings reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 
266 (1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
Ed.) (DSM-IV), p. 32).  GAF scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  VA's Rating Schedule employs nomenclature based 
upon the DSM-IV, which includes the GAF scale.  See 38 C.F.R. 
§ 4.130.

Therefore, to substantially comply with the Board's prior 
remand directive, either supplemental comment is needed 
concerning these additional matters or the Veteran must be 
scheduled for another VA psychiatric examination to obtain 
this necessary information concerning the severity of his 
PTSD.  See Stegall, 11 Vet. App. at 270; Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).



Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  If possible, have the VA examiner that 
most recently evaluated the Veteran in 
September 2007 submit an addendum to the 
report of that examination to:  
(a) explain what, if anything, the GAF score 
of 60 means specifically in relation to the 
PTSD (i.e., if other conditions that are not 
service connected or part and parcel of the 
PTSD are not considered), and discuss 
possible reasons for discrepancies with other 
scores; and (b) most importantly, provide an 
opinion indicating whether the severity of 
the PTSD prevents the Veteran from obtaining 
and maintaining substantially gainful 
employment.

To facilitate making these important 
determinations, the claims file, including a 
complete copy of this remand, the prior July 
2007 Board remand, and a copy of the 
September 2007 VA psychiatric compensation 
examination report, must be made available to 
the examiner for a review of the Veteran's 
pertinent medical and other history.  

If, for whatever reason, it is not possible 
to have the September 2007 VA examiner 
comment further, then have the Veteran 
reexamined to assess the severity of his PTSD 
by someone equally qualified to make these 
necessary determinations.  In that event, all 
necessary testing and evaluation should be 
completed.  The examination report should set 
forth all objective findings regarding this 
service-connected disability.  



The Veteran is hereby advised that failure to 
report for his scheduled VA examination, 
without good cause, may have adverse 
consequences on his claim.  See 
38 C.F.R. § 3.655 (2008).

2.  Upon completion of the examination, 
review the examiners' report to ensure 
substantial compliance with the Board's 
directives.  See Stegall v. West, 11 Vet. 
App. 268 (1998); Dyment v. West, 13 Vet. App. 
141, 146-47 (1999).  Take any needed 
corrective action.  38 C.F.R. § 4.2.

3.  Then readjudicate the claim in light of 
the additional evidence - considering 
whether higher ratings are warranted for the 
PTSD for the time periods at issue.  If this 
claim is not granted to the Veteran's 
satisfaction, send him and his representative 
a supplemental statement of the case (SSOC) 
and give them an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2007).  






_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


